DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The disclosure is objected to because of the following informalities (cited line numbers refer to the specification as originally filed, Applicant’s preliminary amendment, having been entered, should have little impact, if any, on the cited locations in the specification): 
Paragraph [0010], line 3: “areas corresponds” appears instead of “area corresponds” 
Paragraph [0031], line 2: “sensibility” appears instead of, perhaps, “sensitivity” 
Paragraph [0033], lines 5-6: “a row segmented areas” appears instead of “row segmented areas” 
Paragraph [0037], line 1: “using customized” appears instead of “using a customized” 
Paragraph [0044], line 6: “scanner pulse scanner” appears 
Paragraph [0051\, line 2: “i.e.” appears instead of “i.e.,” 
Paragraph [0052], line 3: “lights” appears instead of “light” 
Paragraph [0052], line 6: “orders higher” appears instead of perhaps “orders of magnitude higher” 
Paragraph [0056], line 6: “SPA” appears instead of “SPADs” 
 Paragraph [0058], line 1: “filer” appears instead of “filter” 
Paragraph [0059], line 6: “a steering” appears instead of “a steering angle” 
Paragraph [0074], line 8: “ambient” appears instead of “ambient light” 
Paragraph [0076], line 5: “lights” appears instead of “light” 
Paragraph [0090], line 6: “filer” appears instead of “filter” 
Paragraph [0095], line 3: “being tilt” appears instead of “being tilted” 
Paragraph [0095], line 5: “being tilt” appears instead of “being tilted” 
Paragraph [0096], line 2: “being tilt” appears instead of “being tilted” 
Paragraph [0097], line 2: “being tilt” appears instead of “being tilted” 
Paragraph [0097], line 3: “being tilt” appears instead of “being tilted” 
Paragraph [0100], line 2: “a particular vertical steering angles” appears instead of either “a particular vertical steering angle” or “particular vertical steering angles” 
Paragraph [0107], line 2: “being tilt” appears instead of “being tilted” 
Paragraph [0102]: “mirror … deflect” appears instead of either “mirror … deflects” or “mirrors … deflect” 
Paragraph [0108], line 2: “being tilt” appears instead of “being tilted” 
Paragraph [0113], line 1: “bars” appears instead of “bar” 
Paragraph [0131], line 4: the sentence ending with “an aperture corresponding to a single pixel can be turned” appears to end prematurely 
Paragraph [0128], line 4: “they” appears instead of “the” 
Paragraph [0139], line 5: “counts … is” appears instead of either “count … is” or “counts … are” 
Paragraph [0140], line 4: “directed related” appears instead of, perhaps, “directly related” 
Paragraph [0142], line 1: “SRN” appears instead of, perhaps, “SNR” (and if not, then “SRN” requires an accompanying explanation of its meaning) 
Paragraph [0146], line 3: “filterer” appears instead of “filter 
Paragraph [0146], line 3: “can increases” appears instead of “can increase”. 
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities: 
Line 2: “temporal specific” appears instead of, perhaps, “temporal pattern specific”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Droz et al. (US 2018/0106900) in view of Boehm et al. (US 2006/0291031). 
As to claim 1, Droz teaches a light detection and ranging (LiDAR) device (paragraph [0008], first sentence), comprising: 
a laser pulse scanner to steer laser pulses in one or more directions (paragraph [0056], final sentence, laser pulses; paragraph [0058], first two sentences, scanner to steer in one or more directions); 
a plurality of photodetectors (Abstract, array of light detectors; paragraph [0002]); and 
a spatial filter positioned before the plurality of photodetectors (FIG. 1A, reference number 120; paragraph [0030], first two sentences); 
wherein the photons that pass through the spatial filter are directed to one or more sets of photodetectors in the plurality of photodetectors (FIG. 1A). 
Droz further teaches a plurality of aperture shapes and sizes (FIG. 6A).  However, Droz does not teach a controlling unit to dynamically create an aperture on the spatial filter based on the one or more directions, the aperture enabling photons reflected from the one or more directions to pass through the spatial filter.  Boehm teaches a control unit and controllable elements for an arrangement of diaphragm apertures and/or filters in which the form, position, and/or optical characteristics can be changed, for use in an optical device (FIGS. 1-3, reference number 22; paragraph [0020]), and therefore suggests a controlling unit to dynamically create an aperture on the spatial filter based on the one or more directions, the aperture enabling photons reflected from the one or more directions to pass through the spatial filter.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a light detection and ranging (LiDAR) device, comprising: a laser pulse scanner to steer laser pulses in one or more directions; a plurality of photodetectors; and a spatial filter positioned before the plurality of photodetectors; wherein the photons that pass through the spatial filter are directed to one or more sets of photodetectors in the plurality of photodetectors as taught by Droz, in combination with a controlling unit to dynamically create an aperture on the spatial filter based on the one or more directions, the aperture enabling photons reflected from the one or more directions to pass through the spatial filter as suggested by Boehm, since such combination enables reduction of noise due to background photons, thus improving signal to noise ratio (Droz, paragraph [0066]). 
As to claim 2, Droz further teaches that each of the plurality of photodetectors is a single-photon avalanche diode (SPAD) (paragraph [0027]). 
As to claim 3, Droz further teaches that the plurality of photodetectors are arranged into a two-dimensional pixel array, wherein each of the one or more sets of photodetectors represents a column of vertically connected SPADs in the two-dimensional pixel array (FIG. 1A; paragraphs [0002], [0005], [0027]). 
As to claim 4, Droz as modified by Boehm teaches the LiDAR device of claim 1 as discussed above.  However, Droz does not teach that the spatial filter includes a plurality of rows of segmented areas, each of the segmented areas corresponding to a steering direction of the laser pulse scanner.  Nonetheless, because of the combined teachings of Droz and Boehm as discussed in the rejection of claim 1, such additional limitation is inherent in view of the structure of the device and method of Droz in combination with Boehm, in combination with the well known principles of ray tracing and geometrical optics. 
As to claim 5, Droz as modified by Boehm teaches the LiDAR device of claim 4 as just discussed.  However, Droz does not teach that the dynamically created aperture on the spatial filter corresponds to a vertical steering angle or a steering direction of the laser pulse scanner depending on whether the laser scanner steers the emitted laser pulses vertically only, or both vertically and horizontally.  Nonetheless, because of the combined teachings of Droz and Boehm as discussed in the rejection of claim 1, such additional limitation is inherent in view of the structure of the device and method of Droz in combination with Boehm, in combination with the well known principles of ray tracing and geometrical optics. 
As to claim 6, Droz as modified by Boehm teaches the LiDAR device of claim 5 as just discussed.  However, Droz does not teach that the dynamically created aperture includes multiple turned-on segmented areas in a row of the plurality of rows of segmented areas, the row corresponding to a current vertical steering angle of the laser pulse scanner.  Nonetheless, because of the combined teachings of Droz and Boehm as discussed in the rejection of claim 1, such additional limitation is inherent in view of the structure of the device and method of Droz in combination with Boehm, in combination with the well known principles of ray tracing and geometrical optics. 
As to claim 7, Droz as modified by Boehm teaches the LiDAR device of claim 5 as discussed above.  However, Droz does not teach that the dynamically created aperture includes a single turned-on segmented area in a row of the plurality of rows of segmented areas, the row corresponding to a current vertical steering angle of the laser pulse scanner, and the single turned-on segmented areas corresponding to a current steering direction of the laser pulse scanner.  Boehm teaches individually controllable elements for arbitrarily shaped apertures (paragraphs [0020]-[0022], [0024]), and therefore suggests that the dynamically created aperture includes a single turned-on segmented area in a row of the plurality of rows of segmented areas, the row corresponding to a current vertical steering angle of the laser pulse scanner, and the single turned-on segmented areas corresponding to a current steering direction of the laser pulse scanner.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LiDAR device of claim 5 as taught by Droz as modified by Boehm in combination with the dynamically created aperture including a single turned-on segmented area in a row of the plurality of rows of segmented areas, the row corresponding to a current vertical steering angle of the laser pulse scanner, and the single turned-on segmented areas corresponding to a current steering direction of the laser pulse scanner as suggested by Boehm, since such combination enables the versatile apertures of both Droz and Boehm, and the additional limitations are inherent in view of the structure of the device and method of Droz in combination with Boehm, in combination with the well known principles of ray tracing and geometrical optics.. 
As to claim 8, Droz further teaches that the spatial filter blocks photons reaching the spatial filter from any other directions except the one or more directions (FIG. 1A shows that only light from the pixels’ FOV as available through the aperture reaches the pixel array. 
As to claim 9, Droz as modified by Boehm teaches the LiDAR device of claim 1 as discussed above.  However, Droz does not teach that the spatial filter is based on one of an electrochromic display, an array of micromechanical (MEMS) mirrors, a liquid crystal display (LCD), or an electro-wetting display.  Boehm teaches a variety of array options for a controllable aperture, including MEMS micromirrors and LCD technology (FIG. 3, at least choices (1) and (4); paragraphs [0020]-[0022], [0024]), and therefore suggests that the spatial filter is based on one of an electrochromic display, an array of micromechanical (MEMS) mirrors, a liquid crystal display (LCD), or an electro-wetting display.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LiDAR device of claim 1 as taught by Droz as modified by Boehm, in combination with the spatial filter being based on one of an electrochromic display, an array of micromechanical (MEMS) mirrors, a liquid crystal display (LCD), or an electro-wetting display as suggested by Boehm, since such combination merely applies readily available and well understood technology to implement the spatial filter. 
As to claim 10, Droz further teaches that the photons that pass through the spatial filter include noises and photons reflected from the emitted laser pulses (paragraph [0052]). 
As to claim 13, Droz teaches a method for noise rejection in a light detection and ranging (LiDAR) device (Title; Abstract; paragraph [0007]), comprising: 
receiving reflected photons from one or more directions (FIG. 1A, rays from different parts of the scene reach different pixels) in which laser pulses are steered by a laser pulse scanner (paragraph [0056], final sentence, laser pulses; paragraph [0058], first two sentences, scanner to steer in one or more directions); and 
directing the photons that pass through the spatial filter to one or more sets of photodetectors in the plurality of photodetectors (FIG. 1A). 
Droz further teaches a plurality of aperture shapes and sizes (FIG. 6A).  However, Droz does not teach dynamically creating an aperture on a spatial filter positioned before a plurality of photodetectors based on the one or more directions, the aperture enabling reflected photons from the one or more directions to pass through the spatial filter.  Boehm teaches a control unit and controllable elements for an arrangement of diaphragm apertures and/or filters in which the form, position, and/or optical characteristics can be changed, for use in an optical device (FIGS. 1-3, reference number 22; paragraph [0020]), and therefore suggests dynamically creating an aperture on a spatial filter positioned before a plurality of photodetectors based on the one or more directions, the aperture enabling reflected photons from the one or more directions to pass through the spatial filter.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a method for noise rejection in a light detection and ranging (LiDAR) device, comprising: receiving reflected photons from one or more directions in which laser pulses are steered by a laser pulse scanner; and directing the photons that pass through the spatial filter to one or more sets of photodetectors in the plurality of photodetectors as taught by Droz, in combination with dynamically creating an aperture on a spatial filter positioned before a plurality of photodetectors based on the one or more directions, the aperture enabling reflected photons from the one or more directions to pass through the spatial filter as suggested by Boehm, since such combination enables reduction of noise due to background photons, thus improving signal to noise ratio (Droz, paragraph [0066]). 
As to claim 14, Droz further teaches that each of the plurality of photodetectors is a single-photon avalanche diode (SPAD) (paragraph [0027]). 
As to claim 15, Droz further teaches that the plurality of photodetectors are arranged into a two-dimensional pixel array, wherein each of the one or more sets of photodetectors represents a column of vertically connected SP ADs in the two-dimensional pixel array (FIG. 1A; paragraphs [0002], [0005], [0027]). 
As to claim 16, Droz as modified by Boehm teaches the method of claim 13 as discussed above.  However, Droz does not teach that the spatial filter includes a plurality of rows of segmented areas, each of the segmented areas corresponding to a steering direction of the laser pulse scanner.  Nonetheless, because of the combined teachings of Droz and Boehm as discussed in the rejection of claim 1, such additional limitation is inherent in view of the structure of the device and method of Droz in combination with Boehm, in combination with the well known principles of ray tracing and geometrical optics. 
As to claim 17, Droz as modified by Boehm teaches the method of claim 16 as just discussed.  However, Droz does not teach that the dynamically created aperture on the spatial filter corresponds to a vertical steering angle or a steering direction of the laser pulse scanner depending on whether the laser scanner steers the emitted laser pulses vertically only, or both vertically and horizontally.  Nonetheless, because of the combined teachings of Droz and Boehm as discussed in the rejection of claim 1, such additional limitation is inherent in view of the structure of the device and method of Droz in combination with Boehm, in combination with the well known principles of ray tracing and geometrical optics. 
As to claim 18, Droz further teaches that the spatial filter blocks photons reaching the spatial filter from any other directions except the one or more directions (FIG. 1A shows that only light from the pixels’ FOV as available through the aperture reaches the pixel array. 
As to claim 19, Droz as modified by Boehm teaches the method of claim 13 as discussed above.  However, Droz does not teach that the spatial filter is based on one of an electrochromic display, an array of micromechanical (MEMS) mirrors, a liquid crystal display (LCD), or an electro-wetting display.  Boehm teaches a variety of array options for a controllable aperture, including MEMS micromirrors and LCD technology (FIG. 3, at least choices (1) and (4); paragraphs [0020]-[0022], [0024]), and therefore suggests that the spatial filter is based on one of an electrochromic display, an array of micromechanical (MEMS) mirrors, a liquid crystal display (LCD), or an electro-wetting display.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 13 as taught by Droz as modified by Boehm, in combination with the spatial filter being based on one of an electrochromic display, an array of micromechanical (MEMS) mirrors, a liquid crystal display (LCD), or an electro-wetting display as suggested by Boehm, since such combination merely applies readily available and well understood technology to implement the spatial filter. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Droz in view of Boehm, and further in view of Tian et al. (US 2015/0357360). 
As to claim 11, Droz as modified by Boehm teaches the LiDAR device of claim 10 as discussed above.  However, Droz does not teach that the controlling unit is to reject the noises in the photons that pass through the spatial filter based on one or more fixed temporal specific to laser pulses emitted by the light detection and ranging device.  Tian teaches use of temporal patterns in illumination in order to increase signal to noise ratio of detected signals (paragraph [0315]: “In embodiments, the illuminating source may be modulated in time at a specific frequency and employing a specific temporal pattern (e.g., a series of pulses of known spacing and width in time); and the signal from the at least one camera and/or the at least one distributed sensor may be interpreted with knowledge of the phase and temporal profile of the illuminating source; and in this manner, increased signal-to-noise ratio”), and therefore suggests that the controlling unit is to reject the noises in the photons that pass through the spatial filter based on one or more fixed temporal specific to laser pulses emitted by the light detection and ranging device (notwithstanding that the language “is to reject” appears to introduce a mere statement of desired outcome or intended use, thus the added feature has no patentable weight).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LiDAR device of claim 10 as taught by Droz as modified by Boehm, in combination with the controlling unit being to reject the noises in the photons that pass through the spatial filter based on one or more fixed temporal specific to laser pulses emitted by the light detection and ranging device as suggested by Tian, since such combination better enables removing or minimizing the remaining background photons that pass through the aperture. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Droz in view of Boehm, and further in view of Bocker (US 4,286,328). 
As to claim 12, Droz as modified by Boehm teaches the LiDAR device of claim 1 as discussed above.  Droz further teaches one or more optical elements positioned before the spatial filter (FIG. 1A shows a lens).  However, Droz does not teach an optical relay lens positioned after the spatial filter; wherein the one or more optical elements are to focus the reflected photons from the one or more directions to the aperture; wherein the optical relay element is to project the photons that pass through the spatial filter as one or more laser stripes onto the one or more sets of photodetectors of the plurality of photodetectors.  Bocker teaches an aperture and lens arrangement with a lens before and a lens following the aperture (FIG. 1; col. 4, lines 7-10), and therefore suggests an optical relay lens positioned after the spatial filter; wherein the one or more optical elements are to focus the reflected photons from the one or more directions to the aperture; wherein the optical relay element is to project the photons that pass through the spatial filter as one or more laser stripes onto the one or more sets of photodetectors of the plurality of photodetectors (it is noted that the features “wherein the one or more optical elements are to focus the reflected photons from the one or more directions to the aperture” and “wherein the optical relay element is to project the photons that pass through the spatial filter as one or more laser stripes onto the one or more sets of photodetectors of the plurality of photodetectors” appear to mere statements of desired outcome or intended use, and hence have no patentable weight).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LiDAR device of claim 1 as taught by Droz as modified by Boehm, including one or more optical elements positioned before the spatial filter, in combination with an optical relay lens positioned after the spatial filter; wherein the one or more optical elements are to focus the reflected photons from the one or more directions to the aperture; wherein the optical relay element is to project the photons that pass through the spatial filter as one or more laser stripes onto the one or more sets of photodetectors of the plurality of photodetectors as suggested by Bocker, since such combination enables better providing for contrast control. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Droz in view of Boehm, and further in view of Hillman (US 10,061,111). 
As to claim 20, Droz teaches operations comprising: 
steering, by a laser pulse scanner, laser pulses in one or more directions (FIG. 1A, rays from different parts of the scene reach different pixels; paragraph [0056], final sentence, laser pulses; paragraph [0058], first two sentences, scanner to steer in one or more directions); and 
directing the photons that pass through the spatial filter to one or more sets of photodetectors in the plurality of photodetectors (FIG. 1A). 
Droz further teaches a plurality of aperture shapes and sizes (FIG. 6A).  However, Droz does not teach an operation comprising dynamically creating an aperture on a spatial filter positioned before a plurality of photodetectors based on the one or more directions, the aperture enabling reflected photons from the one or more directions to pass through the spatial filter.  Droz also does not teach a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to reject noises in a light detection and ranging (LiDAR) device, by performing the operations. 
Boehm teaches a control unit and controllable elements for an arrangement of diaphragm apertures and/or filters in which the form, position, and/or optical characteristics can be changed, for use in an optical device (FIGS. 1-3, reference number 22; paragraph [0020]), and therefore suggests an operation comprising dynamically creating an aperture on a spatial filter positioned before a plurality of photodetectors based on the one or more directions, the aperture enabling reflected photons from the one or more directions to pass through the spatial filter.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize operations comprising: steering, by a laser pulse scanner, laser pulses in one or more directions; and directing the photons that pass through the spatial filter to one or more sets of photodetectors in the plurality of photodetectors as taught by Droz, in combination with an operation comprising dynamically creating an aperture on a spatial filter positioned before a plurality of photodetectors based on the one or more directions, the aperture enabling reflected photons from the one or more directions to pass through the spatial filter as suggested by Boehm, since such combination enables reduction of noise due to background photons, thus improving signal to noise ratio (Droz, paragraph [0066]). 
Hillman teaches laser illuminated imaging using a controllable aperture and providing a nontransitory computer readable medium having instructions for performing the operations (col. 13, lines 47-53; col. 18, lines 13-24; col. 79, 55-60), and therefore suggests a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to reject noises in a light detection and ranging (LiDAR) device, by performing the operations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize operations comprising: steering, by a laser pulse scanner, laser pulses in one or more directions; and directing the photons that pass through the spatial filter to one or more sets of photodetectors in the plurality of photodetectors as taught by Droz, in combination with a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to reject noises in a light detection and ranging (LiDAR) device, by performing the operations as suggested by Hillman, since such combination enables providing a portable and separately merchantable product to facilitate performing the operations. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645